Exhibit 10.1

2016 EXECUTIVE OFFICER BONUS PROGRAM

On April 18, 2016, the Compensation Committee (the “Compensation Committee”) of
the Board of Directors of NeoPhotonics Corporation (the “Company”) approved a
2016 performance bonus program (the “2016 Bonus Program”) for the Company’s
executive officers and other employees. The Compensation Committee structured
target bonuses for the fiscal year 2016 so that payouts would be determined
based in part on achievement against corporate objectives, including:

·

 

 

•

Non-GAAP net income from operations for the fiscal year 2016; and

•

Completion of research and development product platforms expected to generate
profitable revenue in fiscal year 2016 and beyond.

 

 For target bonuses for the fiscal year 2016, the Compensation Committee
established performance goals for each of the above metrics that are aligned
with corporate objectives. While these various performance goals were selected,
they are merely non-binding guidelines to be used as one factor in determining
the actual bonuses earned.

The Compensation Committee may in its discretion award up to fifty percent (50%)
of the final earned 2016 bonuses to senior management and U.S. director level
employees in the form of restricted stock units.

It is expected that, in the first quarter of 2017, the Compensation Committee
will review the Company’s fiscal year 2016 corporate performance against each of
the corporate goals and other aspects of corporate and individual performance to
determine any actual bonus awards for performance related to the fiscal year
2016.

Target bonus percentages for the Company’s “named executive officers” for the
prior year’s (2015) bonus program were established by the Compensation Committee
in July 2015, as previously disclosed in the Company’s Current Report on Form
8-K filed with the U.S. Securities and Exchange Commission on July 24, 2015.  It
is expected that the Compensation Committee will review these target bonus
percentages later in 2016 to evaluate whether they should be modified for the
2016 Bonus Program.



--------------------------------------------------------------------------------